Criminal action tried on warrant charging the defendant with the unlawful possession of intoxicating liquor for the purpose of sale, and the unlawful sale thereof. *Page 804 
There was a verdict of guilty of unlawful possession of nontax-paid liquor. From judgment thereon the defendant appealed.
There is no exceptive assignment of error in the record which challenges either the sufficiency of the evidence or the correctness of the court's instruction to the jury on the count charging the defendant with the unlawful possession of liquor, upon which she was convicted. As the defendant was acquitted of the unlawful sale of intoxicating liquor, any error in the trial in respect to that count is immaterial.
No error.